DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 2 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwert [US 2004/0195924] in view of Tangudu et al. [2018/0205276].
Claim 1, Kuwert discloses a permanent magnet for a permanent magnet machine [figure 1], comprising: a base body [30]; and at least one first fixing protrusion [one of 60, see annotated figure4 below] for fixing the base body [30] to a rotor [20/26’] of the permanent magnet machine; wherein the first fixing protrusion extends from a first side [inside surface] of the base body, and wherein the base body and the at least one first fixing protrusion are formed integrally as one-piece [paragraph 0100], wherein the at least one first protrusion is formed in a cross-sectional view in the form of a rhomboid [figure 4]. 
Kuwert fails to teach that the at least one first protrusion is formed in a cross-sectional view in the form of an L-shape.


    PNG
    media_image1.png
    628
    533
    media_image1.png
    Greyscale

	Tangudu et al. [figure 4] teaches surface mounting magnets [22] to a rotor [20] by means of mechanical interfaces [34], wherein the magnet [22] has a mechanical interface in the shape of a projecting dovetail [52; paragraph 0049], wherein the mechanical inter4faces are not limited to the illustrated as a trapezoidal-shaped elements, it is to be 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the shape of the mechanical interface of Kuwert to any complimentary mechanically matching interfaces at taught by Tangudu et al. simple substitution of one known element for another [as taught Tangudu et al. paragraph 0049], producing a predictable result, renders the claim obvious. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) where the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. MPEP 2144.04.
	Claim 2, Kuwert, as modified, discloses the permanent magnet according to claim 1, Kuwert discloses further comprising: at least one second fixing protrusion [another one of 60] extending from the first side, wherein the at least one second fixing protrusion is arranged adjacent to the at least one first fixing protrusion [see annotated figure 4].
Claim 5, Kuwert, as modified, discloses the permanent magnet according to claim 1, wherein Kuwert discloses that the permanent magnet is uncoated [the permanent magnet is molded; paragraphs 0100 and 0101]. 
Claim 6, Kuwert, as modified, discloses the permanent magnet according to claim 1, wherein Kuwert discloses that the permanent magnet is unmachined and/or ungrinded [the permanent magnet is molded; paragraphs 0100 and 0101].

Claim 8, Kuwert, as modified, discloses the permanent magnet machine according to claim 7, wherein Kuwert discloses that the rotor comprises at least one groove [56]; wherein the at least one groove is formed such that a shape of the at least one groove corresponds to a shape of the at least one first fixing protrusion [60; figure 4]; and wherein the at least one first fixing protrusion is coupled to the groove [figure 4; paragraph 0100]. 
Claim 9, Kuwert, as modified, discloses the permanent magnet machine according to claim 7, Kuwert discloses that wherein the permanent magnet is fixed to the rotor such that the permanent magnet and the rotor are unmoveable with respect to each other [paragraph 0100; the permanent magnet is molded on top the rotor]. 
Claim 10, Kuwert, as modified, discloses a method for manufacturing a permanent magnet [30] for a permanent magnet machine [figure 1], comprising: forming a base body [30] having a first side [inner side]; and forming at least one first fixing protrusion [60]; wherein the base body and the at least one first fixing protrusion are formed integrally as one-piece [paragraphs 0099-101, 30 and 60 are molded together]. 
Kuwert fails to teach that the at least one first protrusion is formed in a cross-sectional view in the form of an L-shape.
Tangudu et al. [figure 4] teaches surface mounting magnets [22] to a rotor [20] by means of mechanical interfaces [34], wherein the magnet [22] has a mechanical interface in the shape of a projecting dovetail [52; paragraph 0049], wherein the mechanical inter4faces are not limited to the illustrated as a trapezoidal-shaped elements, it is to be 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the shape of the mechanical interface of Kuwert to any complimentary mechanically matching interfaces at taught by Tangudu et al. simple substitution of one known element for another [as taught Tangudu et al. paragraph 0049], producing a predictable result, renders the claim obvious. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) where the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. MPEP 2144.04.
Claim 11, Kuwert, as modified, discloses the method according to claim 10, wherein Kuwert discloses that the base body and the at least one first fixing protrusion are formed in one common process step [paragraphs 0099-101, 30 and 60 are molded together]. 
Claim 12, Kuwert, as modified, discloses the method according to claim 10, wherein Kuwert discloses that the permanent magnet is formed uncoated [the permanent magnet is molded; paragraphs 0100 and 0101].
Claim 13, Kuwert, as modified, discloses the method according to claim 10, wherein Kuwert discloses that the permanent magnet is formed unmachined and/or ungrinded [the permanent magnet is molded; paragraphs 0100 and 0101].
Claim 14, Kuwert, as modified, discloses a method for manufacturing a permanent magnet machine, comprising: providing a permanent magnet [30] for a permanent .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwert [US 2004/0195924] in view of Tangudu et al. [2018/0205276], as applied to claim 14 above, and further in view of Kingrey et al. [US 2012/0139381].
Claim 15, Kuwert, as modified, discloses the method according to claim 14, with the exception of further comprising after inserting the permanent magnet into the rotor, providing an extra layer of coating or spray coating to both, the rotor and the permanent magnet. 
Kingrey et al. teaches a permanent magnet rotor wherein the rotatable assembly is then sent through a coating process to prevent movement of magnets within the permanent magnet openings and to minimize corrosion of the rotor core, the end laminations, and/or the permanent magnets [paragraph 0034].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide an extra layer of coating or spray coating to both, the rotor and the permanent magnet during the method of Kuwert as taught by Kingrey et al. in order to minimize corrosion of the rotor core, the end laminations, and/or the permanent magnets [Kingrey et al. paragraph 0034].



Response to Arguments
Applicant’s arguments, filed 12/30/2020, with respect to currently amended claims 1, 2 and 5-14 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tangudu et al. [2018/0205276].  Wherein Tangudu et al. [figure 4] teaches surface mounting magnets [22] to a rotor [20] by means of mechanical interfaces [34], wherein the magnet [22] has a mechanical interface in the shape of a projecting dovetail [52; paragraph 0049], wherein the mechanical inter4faces are not limited to the illustrated as a trapezoidal-shaped elements, it is to be appreciated that other shapes, such as oval or circular, or triangular or fir-tree shaped elements may be used [paragraph 0049].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tangudu et al. (US 2018/0205275) disclose a mechanical interface between the magnet and the rotor in the form of a dovetail [38] projecting from the magnet [figure 4].
Dajaku (US 2019/0165625) discloses a mechanical interface between the magnet and the rotor in the form of a dovetail projecting from the magnet [figure 14].
Kim et al. (US 7,348,704) disclose a mechanical interface between the magnet and the rotor in the form of a triangle or a keyhole protrusion from the magnet [figure 8-10].
Jereb (US 3,810,056) disclose a mechanical interface between two components in the form of a V-shaped projection [figure 1].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BERNARD ROJAS/Primary Examiner, Art Unit 2837